Case 1:18-cv-01519-MN Document 136 Filed 05/11/20 Page 1 of 21 PageID #: 6083



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE


FINJAN, INC., a Delaware Corporation,

                    Plaintiff,

      v.                                 C.A. No. 1:18-cv-01519-MN

RAPID7, INC., a Delaware Corporation
and RAPID7 LLC, a Delaware Limited
Liability Company,

                    Defendants.


                      EXHIBIT D – FILED PUBLICLY -
                  TO RAPID7 DEFENDANTS’ LETTER BRIEF
              TO COMPEL PRODUCTION OF CISCO DEPOSITION
              TRANSCRIPTS AND EXHIBITS – FILED UNDER SEAL

DATED: May 11, 2020                     DUANE MORRIS LLP
                                        Richard L. Renck, Esq. (#3893)
                                        222 Delaware Avenue, Suite 1600
                                        Wilmington, DE 19801
                                        Tel.: (302) 657-4900
                                        Fax: (302) 657-4901
                                        rlrenck@duanemorris.com

                                        COUNSEL FOR DEFENDANTS
                                        RAPID7, INC. AND RAPID7 LLC
Case 1:18-cv-01519-MN Document 136 Filed 05/11/20 Page 2 of 21 PageID #: 6084




                      EXHIBIT D
       Case 5:17-cv-00072-BLF
Case 1:18-cv-01519-MN         Document
                        Document        54705/11/20
                                 136 Filed    Filed 04/16/20  Page
                                                      Page 3 of     1 of 23 #: 6085
                                                                21 PageID



 1    Juanita R. Brooks (CA SBN 75934)              D. Stuart Bartow (CA SBN 233107)
      brooks@fr.com                                 dsbartow@duanemorris.com
 2    Roger A. Denning (CA SBN 228998)              Nicole E. Grigg (CA SBN 307733)
                                                    negrigg@duanemorris.com
 3    denning@fr.com                                DUANE MORRIS LLP
      Frank J. Albert (CA SBN 247741)               2475 Hanover Street
 4    albert@fr.com                                 Palo Alto, CA 94304-1194
      FISH & RICHARDSON P.C.                        Telephone: 650.847.4146
 5    12390 El Camino Real, Suite 100               Facsimile: 650.847.4151
      San Diego, CA 92130
 6    Telephone: (858) 678-5070 / Fax: (858) 678-   Additional attorneys on signature page

 7    5099                                          Attorneys for Defendant
                                                    CISCO SYSTEMS, INC.
 8
      Additional attorneys on signature page
 9
      Attorneys for Plaintiff
10    FINJAN, INC.
11

12                                    UNITED STATES DISTRICT COURT
13                                 NORTHERN DISTRICT OF CALIFORNIA
14                                           SAN JOSE DIVISION
15
      FINJAN, INC., a Delaware Corporation,                  Case No.: 5:17-cv-00072-BLF-SVK
16
                                Plaintiff,                   [PROPOSED] JOINT PRETRIAL
17                                                           STATEMENT AND ORDER
              v.
18                                                           Date:    April 30, 2020
      CISCO SYSTEMS, INC. a California                       Time:    1:30 pm
19    Corporation,                                           Place:   Courtroom 3, 5th Floor
                                                             Judge:   Hon. Beth Labson Freeman
20                              Defendant.

21

22

23

24

25

26

27

28

     JOINT PRETRIAL STATEMENT
     17-cv-00072-BLF-SVK
      Case 5:17-cv-00072-BLF
Case 1:18-cv-01519-MN        Document
                       Document        54705/11/20
                                136 Filed   Filed 04/16/20  Page
                                                     Page 4 of    21 of 23#: 6086
                                                               21 PageID



 1                                          FISH & RICHARDSON P.C.
 2                                          By: /s/ Frank J. Albert
 3    Dated: April 16, 2020                 Juanita R. Brooks (CA SBN 75934)
                                            brooks@fr.com
 4                                          Roger A. Denning (CA SBN 228998)
                                            denning@fr.com
 5                                          Frank J. Albert (CA SBN 247741)
                                            albert@fr.com
 6                                          Megan A. Chacon (CA SBN 304912)
 7                                          chacon@fr.com
                                            K. Nicole Williams (CA SBN 291900)
 8                                          nwilliams@fr.com
                                            Oliver J. Richards (CA SBN 310972)
 9                                          ojr@fr.com
                                            Jared A. Smith (CA SBN 306576)
10
                                            jasmith@fr.com
11                                          12390 El Camino Real, Suite 100
                                            San Diego, CA 92130
12                                          Telephone: (858) 678-5070 / Fax: (858) 678-
                                            5099
13
                                            Aamir Kazi (Admitted Pro Hac Vice)
14
                                            kazi@fr.com
15                                          Alana Mannige (CA SBN 313341)
                                            mannige@fr.com
16                                          FISH & RICHARDSON P.C.
                                            1180 Peachtree Street NE, 21st Floor
17                                          Atlanta, GA 30309
                                            Telephone: (404) 892-5005 / Fax: (404) 892-
18
                                            5002
19
                                            Attorneys for Plaintiff
20                                          FINJAN, INC.
21

22

23

24

25

26

27

28

     JOINT PRETRIAL STATEMENT                  20
     17-cv-00072-BLF-SVK
      Case 5:17-cv-00072-BLF
Case 1:18-cv-01519-MN        Document
                       Document        54705/11/20
                                136 Filed   Filed 04/16/20  Page
                                                     Page 5 of    22 of 23#: 6087
                                                               21 PageID



 1                                          DUANE MORRIS LLP
 2    Dated: April 16, 2020                 By: /s/ Matthew C. Gaudet
 3
                                            Nicole E. Grigg (CA SBN 307733)
 4                                          negrigg@duanemorris.com
                                            D. Stuart Bartow (CA SBN 233107)
 5                                          dsbartow@duanemorris.com
                                            2475 Hanover Street
 6                                          Palo Alto, CA 94304-1194
                                            Telephone: 650.847.4146
 7                                          Facsimile: 650.847.4151
 8                                          L. Norwood Jameson (admitted pro hac vice)
                                            Email: wjameson@duanemorris.com
 9                                          Matthew C. Gaudet (admitted pro hac vice)
                                            Email: mcgaudet@duanemorris.com
10                                          Robin L. McGrath (admitted pro hac vice)
                                            Email: rlmcgrath@duanemorris.com
11                                          David C. Dotson (admitted pro hac vice)
                                            Email: dcdotson@duanemorris.com
12                                          John R. Gibson (admitted pro hac vice)
                                            Email: jrgibson@duanemorris.com
13                                          Jennifer H. Forte (admitted pro hac vice)
                                            Email: jhforte@duanemorris.com
14                                          Alice E. Snedeker (admitted pro hac vice)
                                            Email: aesnedeker@duanemorris.com
15                                          1075 Peachtree Street, Ste. 2000
                                            Atlanta, GA 30309
16                                          Telephone: 404.253.6900
                                            Facsimile: 404.253.6901
17
                                            Joseph A. Powers (admitted pro hac vice)
18                                          Email: japowers@duanemorris.com
                                            Jarrad M. Gunther (admitted pro hac vice)
19                                          Email: jmgunther@duanemorris.com
                                            30 South 17th Street
20                                          Philadelphia, PA 19103
                                            Telephone: 215.979.1000
21                                          Facsimile: 215.979.1020
22                                          Attorneys for Defendant
                                            CISCO SYSTEMS, INC.
23

24

25

26

27

28

     JOINT PRETRIAL STATEMENT                  21
     17-cv-00072-BLF-SVK
      Case 5:17-cv-00072-BLF
Case 1:18-cv-01519-MN        Document
                       Document       547-4
                                136 Filed     Filed 04/16/20
                                          05/11/20   Page 6 ofPage 1 of 83#: 6088
                                                               21 PageID




                           APPENDIX&

                        )LQMDQ V([KLELW/LVW
      Case 5:17-cv-00072-BLF
Case 1:18-cv-01519-MN        Document
                       Document       547-4
                                136 Filed     Filed 04/16/20
                                          05/11/20   Page 7 ofPage 2 of 83#: 6089
                                                               21 PageID
                                            Appendix C-2



                           Appendix C-2 – Finjan’s Trial Exhibit List

        Finjan provides the following list of documents and other items to be offered as exhibits

at trial, other than solely for impeachment or rebuttal. Inclusion on this list does not obligate
Finjan to offer the exhibit at trial. Finjan reserves the right to object to Cisco’s offering as an

exhibit at trial and item listed herein. Finjan reserves the right to offer as an exhibit at trial any

item listed on Cisco’s exhibit list. Finjan has included “Sponsoring Witness” and “Purpose”

columns, the contents of which are not intended to be exhaustive. Finjan reserves the right to

amend the contents of these columns. Finjan reserves the right to use or offer any exhibit with

any witness qualified to address it. Finjan reserves the right to amend this list. Inclusion on this

list or identification of a particular “purpose” is not an admission as to the document’s

admissibility or relevance.

                        Finjan’s General Response to Cisco’s Objections

        The basis for Cisco’s objections is not clear from the information Cisco has thus far

provided and thus Cisco has not shown the provided exhibits should be excluded. For those

exhibits to which Cisco has objected pursuant to Federal Rule of Evidence 403, Finjan responds

that the probative value of such exhibits is not outweighed by any danger of unfair prejudice,

confusion of the issues, wasting time, misleading the jury, or needlessly presenting cumulative

evidence. For those exhibits to which Cisco has objected as lacking foundation, Finjan responds

that this objection is premature. To the extent foundation is necessary, it will lay the requisite

foundation for those exhibits at trial through the appropriate witness. For those exhibits to which

Cisco has objected as improper expert testimony, Finjan denies that the objected-to exhibits

contain expert testimony or that testimony about those exhibits would constitute expert

testimony, except to the extent testimony about some such exhibits may be offered by a noticed

and qualified expert. For those exhibits that Cisco objects to as hearsay, Finjan responds that to

the extent the exhibit is sponsored by an expert, the expert is entitled to rely on such exhibit. For
those exhibits to which Cisco objects to as DUPE, Finjan responds that Cisco fails to identify the
      Case 5:17-cv-00072-BLF
Case 1:18-cv-01519-MN        Document
                       Document       547-4
                                136 Filed     Filed 04/16/20
                                          05/11/20   Page 8 ofPage 3 of 83#: 6090
                                                               21 PageID




alleged duplicate exhibits within Finjan’s exhibit list. For those exhibits to which Cisco objects

to as EXCL or MSJ, Finjan responds that Cisco fails to explain what court order, parties’

stipulation, or parties’ NDA are relevant. Finjan denies that the court orders, parties’

stipulations, or parties’ NDA preclude these exhibits. For those exhibits to which Cisco objects

to as EXCL (CN) or EXCL (NC),1 Finjan responds that Cisco fails to explain what internal code

name and court order are relevant. Finjan denies that the any court orders preclude these

exhibits. For those exhibits to which Cisco objects to as IE, Finjan denies that the exhibit is

improper or not substantive evidence. For those exhibits to which Cisco objects to as PJE,

Finjan responds that Cisco fails to identify the alleged duplicate exhibits on Cisco’s exhibit list.

For those exhibits to which Cisco objects to as MIL, Finjan responds that Cisco fails to identify

what potential motions in limine are relevant. Finjan denies that any potential motions in limine

preclude these exhibits. For those exhibits to which Cisco objects to as MTN, Finjan responds

that Cisco fails to explain what Daubert motions or motions to strike are relevant. Finjan denies

that the Daubert motions or motions to strike preclude these exhibits.

       For all other objections, Finjan has included specific responses to each exhibit by citing

the relevant Federal Rule of Evidence or by using the following codes:

       NH – Not Hearsay

             Legend for Cisco’s Objections to Finjans’s Proposed Trial Exhibits

       Cisco reserves all rights, including its right to amend, modify, or supplement its

objections to Finjan’s exhibit list as trial preparation and trial progresses. Cisco further reserves

the right to object either in whole or in part to any of Finjan’s exhibits to the extent they include

Cisco’s internal code names in contravention of any of this Court’s or Magistrate Judge Van

Keulen’s orders disallowing Finjan or its experts to rely on such codes names as a part of their

analysis or theories. Cisco also reserves the right to object to any exhibit to the extent it should

1
  Cisco’s single use of EXCL (NC) appears to be a typographical error. To the extent Cisco
intended EXCL (NC) to mean anything other than an “improper reference to internal code name
excluded by court order,” then Finjan reserves its right to amend its response accordingly.
      Case 5:17-cv-00072-BLF
Case 1:18-cv-01519-MN        Document
                       Document       547-4
                                136 Filed     Filed 04/16/20
                                          05/11/20   Page 9 ofPage 4 of 83#: 6091
                                                               21 PageID




be excluded or limited by any ruling of the Court, such as the Court’s rulings on Cisco’s Daubert

motion or motions in limine. Cisco further reserves the right to object to the relevance of any of

Finjan’s exhibits depending on the context surrounding Finjan’s proposed use or sponsoring

witness of the exhibit. Additionally, Cisco objects to the extent an exhibit is admitted, it may be

subject to an appropriate limiting instruction.

        Cisco provides the codes below for its objections to exhibits on Finjan’s Trial Exhibit

List.


        Abbreviation                                      Objection

            106              Incomplete document

          401, 402           Irrelevant

            403              Unfair prejudice, confusing, waste of time

            408              Violation of FRE 408

            602              Lack of personal knowledge/foundation

            701              Improper lay opinion

            702              Improper expert opinion

                             Duplicate exhibit within Finjan’s exhibit list
           DUPE              Cisco’s objections as to either duplicate apply to the exhibit that
                             remains on Finjan’s exhibit list.

             IE              Improper exhibit; not substantive evidence

             H               Hearsay

        A or AUTH            Authentication

             BE              Fails to satisfy best evidence rule

        EXCL or MSJ          Excluded by court order, parties’ stipulation, or parties’ NDA

        EXCL (CN)            Improper reference to internal code name excluded by court order
       Case 5:17-cv-00072-BLF
Case 1:18-cv-01519-MN         Document
                        Document        547-4
                                 136 Filed     Filed 04/16/20
                                           05/11/20  Page 10 ofPage 5 of 83#: 6092
                                                                21 PageID




      Abbreviation                                   Objection

          MIL           Subject to potential motion in limine

          MTN           Subject to pending motion (Daubert, mtn to strike)

                        Potential joint exhibit to streamline the case and reduce duplicate
                        exhibits on both lists.
          PJE
                        Cisco reserves the right to maintain its objections to any document
                        identified as a potential joint exhibit that Finjan seeks to use at
                        trial.
                                              Case 5:17-cv-00072-BLF Document             547-4 Filed 04/16/20 Page 23 of 83
                                                                       &ŝŶũĂŶ͕/ŶĐ͘ǀ͘ŝƐĐŽ^ǇƐƚĞŵƐ͕/ŶĐ͘
                                                                                                   EŽ͘ϱ͗ϭϳͲĐǀͲϬϬϬϳϮͲ>&;E͘͘Ăů͘Ϳ
                                                                                                   WůĂŝŶƚŝĨĨ&ŝŶũĂŶ͕/ŶĐ͘ΖƐǆŚŝďŝƚ>ŝƐƚ




                                                                                                                                                                                                            3ODLQWLII¶V       )RU
37;7ULDO                                                                                                            'HSRVLWLRQ                                                            &LVFR¶V
                         %DWHV5DQJH                                'HVFULSWLRQ                         'DWH                                6SRQVRULQJ:LWQHVV         3XUSRVH                            5HVSRQVHVWR       &RXUW¶V
([K1R                                                                                                              ([KLELW1R                                                           2EMHFWLRQV
                                                                                                                                                                                                           2EMHFWLRQV          8VH
                                                                                                                                                                 %DFNJURXQGRI
                                                                                                                                           /D\QH/D\QH)DUUDU
                                                  )LQMDQ6RIWZDUH±)LQMDQ:KLWH3DSHU±                                                                        &LVFR:LOOIXOQHVV
                                                                                                                                           6DPHW
          &,6&2),1-$1<6B±   6S\ZDUHDQG$GZDUH±7KUHDWVDQG                       6DPHW([                                 %DFNJURXQGRI         3-(+           1+ 
                                                                                                                                           +DUWVWHLQ
                                                  &RXQWHUPHDVXUHV                                                                                                )LQMDQ'DPDJHV
                                                                                                                                           &KLQQ
                                                                                                                                                                 9DOLGLW\
                                                                                                                                                                 %DFNJURXQGRI
                                                                                                                                           /D\QH/D\QH)DUUDU
                                                  (PDLOIURP<RDY6DPHWWR+LOWRQ5RPDQVNL                                                                      &LVFR:LOOIXOQHVV                    1+  
          &,6&2),1-$1<6B±                                                            6DPHW([           5RPDQVNL                                     '83(+
                                                  5H5()LQMDQ)2GUDIW                                                                                        %DFNJURXQGRI                          
                                                                                                                                           6DPHW
                                                                                                                                                                 )LQMDQ'DPDJHV
                                                                                                                                                                 %DFNJURXQGRI
                                                                                                                                           /D\QH/D\QH)DUUDU
                                                  (PDLOIURP<RDY6DPHWWR5LFKDUG3DOPHUHW                                                                    &LVFR:LOOIXOQHVV                    1+  
          &,6&2),1-$1<6B±                                                                 6DPHW([           6DPHW                                        '83(+
                                                  DO5H):)LQMDQJHDULQJIRU,3DWWDFN                                                                      %DFNJURXQGRI                          
                                                                                                                                           7RPSNLQV
                                                                                                                                                                 )LQMDQ'DPDJHV
                                                                                                                                           /D\QH/D\QH)DUUDU    %DFNJURXQGRI
                                                                                                                                           6DPHW                 &LVFR:LOOIXOQHVV
                                                  )LQMDQ6RIWZDUH3UHVHQWDWLRQ±,QWHOOHFWXDO                                                                                                           1+  
          &,6&2),1-$1<6B±                                                            6DPHW([           7RPSNLQV              %DFNJURXQGRI         3-(+
                                                  3URSHUW\±2YHUYLHZ                                                                                                                                  
                                                                                                                                           +DUWVWHLQ             )LQMDQ'DPDJHV
                                                                                                                                           &KLQQ                 9DOLGLW\
             &,6&2),1-$1<6B±                                                                                                                  %DFNJURXQGRI
                                                  (PDLOIURP<RDY6DPHWWR0DUWLQ'H%HHUHW
             &,6&2),1-$1<6B±                                                                                            /D\QH/D\QH)DUUDU    &LVFR:LOOIXOQHVV                    1+  
                                               DO5H):-XQJR&LVFR)LQMDQ ZLWK                  6DPHW([                                                        +
             &,6&2),1-$1<6B±                                                                                            6DPHW                %DFNJURXQGRI                          
                                                  DWWDFKPHQWV
             &,6&2),1-$1<6B±                                                                                                                  )LQMDQ'DPDJHV
                                                                                                                                                                 %DFNJURXQGRI
                                                                                                                                           /D\QH/D\QH)DUUDU
                                                  (PDLOIURP<RDY6DPHWWR0LFN6FXOO\HWDO                                                                  &LVFR:LOOIXOQHVV                    1+  
          &,6&2),1-$1<6B±                                                                6DPHW([           6DPHW                                        +
                                                  5H)LQMDQFODLPV,3YLRODWLRQE\:HEURRW                                                                      %DFNJURXQGRI                          
                                                                                                                                                                 )LQMDQ'DPDJHV
                                                                                                                                           /D\QH/D\QH)DUUDU    %DFNJURXQGRI
                                                  &LVFR3UHVHQWDWLRQ±)LQMDQ)ROORZRQ                                                   6DPHW                 &LVFR:LOOIXOQHVV                    1+  
          &,6&2),1-$1<6B±                                                            6DPHW([                                                        +
                                                  ,QYHVWPHQW±&&(&                                                                       9DORU\                %DFNJURXQGRI                          
                                                                                                                                                                 )LQMDQ'DPDJHV
                                                                                                                                           /D\QH/D\QH)DUUDU    %DFNJURXQGRI
                                                  (PDLOIURP<RDY6DPHWWR5LFKDUG3DOPHUHW                                              6DPHW                 &LVFR:LOOIXOQHVV                    1+  
          &,6&2),1-$1<6B±                                                                 6DPHW([                                                        +
                                                  DO5H5()LQMDQ                                                                      9DORU\                %DFNJURXQGRI                          
                                                                                                                                                                 )LQMDQ'DPDJHV
                                                                                                                                                                 %DFNJURXQGRI
                                                                                                                                           /D\QH/D\QH)DUUDU
                                                  (PDLOIURP<RDY6DPHWWR5LFKDUG3ROODVWULHW                                                                 &LVFR:LOOIXOQHVV                    1+  
          &,6&2),1-$1<6B±                                                            6DPHW([           6DPHW                                        +
                                                  DO5H5()LQMDQ                                                                                            %DFNJURXQGRI                          
                                                                                                                                                                 )LQMDQ'DPDJHV
                                                                                                                                                                 %DFNJURXQGRI
                                                                                                                                           /D\QH/D\QH)DUUDU
                                                  (PDLOIURP<RDY6DPHWWR3DXO*ODVHU5H                                                                      &LVFR:LOOIXOQHVV                    1+  
          &,6&2),1-$1<6B                                                                 6DPHW([           6DPHW                                        3-(+
                                                  )LQMDQ$GGLWLRQDOVOLGHV                                                                                     %DFNJURXQGRI                          
                                                                                                                                                                 )LQMDQ'DPDJHV
                                                                                                                                           /D\QH/D\QH)DUUDU
                                                                                                                                                                 %DFNJURXQGRI
                                                                                                                                           6DPHW
                                                  )LQMDQ3UHVHQWDWLRQ±)&6)LQMDQ&ORXG                                                                      &LVFR:LOOIXOQHVV
          &,6&2),1-$1<6B±                                                           6DPHW([           +DUWVWHLQ                                    +                1+ 
                                                  6HFXULW\2YHUYLHZ                                                                                              %DFNJURXQGRI
                                                                                                                                           &KLQQ
                                                                                                                                                                 )LQMDQ'DPDJHV
                                                                                                                                                                 %DFNJURXQGRI
                                                                                                                                           /D\QH/D\QH)DUUDU
                                                  (PDLOIURP<RDY6DPHWWR.HLWK9DORU\5H                                                                     &LVFR:LOOIXOQHVV                    1+  
          &,6&2),1-$1<6B±                                                                 6DPHW([           6DPHW                                        '83(+
                                                  5(&DOOUH)LQMDQ3DWHQWV                                                                                     %DFNJURXQGRI                          
                                                                                                                                           9DORU\
                                                                                                                                                                 )LQMDQ'DPDJHV
                                                  (PDLOIURP$VKHU3RODQLWR1HLO&RKHQHWDO
                                                                                                                                           7RPSNLQV              %DFNJURXQGRI
                                                                                                                                                                      J
                                                  5H5(<DKRR)LQDQFH6WRU\$ODGGLQ
                                                  5H5(<DKRR)LQDQFH6WRU\$ODGGLQ
                                                                              \
                                                                                                                                           6DPHW                 &LVFR:LOOIXOQHVV   '83(3-(
                                                                                                                                                                                        '83(3-(       1+  
          &,6&2),1-$1<6B±    *UDQWHG,PSRUWDQW863DWHQWIRU3URDFWLYH             6DPHW([
                                                                                                                                           +DUWVWHLQ             %DFNJURXQGRI
                                                                                                                                                                      J                 +           
                                                  3URWHFWLRQ$JDLQVW6S\ZDUHDQG9LUXVHV
                                                  3URWHFWLRQ$JDLQVW6S\ZDUHDQG9LUXVHV
                                                                                                                                           &KLQQ                 )LQMDQ'DPDJHV
                                                                                                                                                                                                                                         Case 1:18-cv-01519-MN Document 136 Filed 05/11/20 Page 11 of 21 PageID #: 6093




                                                  )LQDQFLDO




'0                                                                                               WĂŐĞϭϴŽĨϳϴ
                                            Case 5:17-cv-00072-BLF Document             547-4 Filed 04/16/20 Page 24 of 83
                                                                     &ŝŶũĂŶ͕/ŶĐ͘ǀ͘ŝƐĐŽ^ǇƐƚĞŵƐ͕/ŶĐ͘
                                                                                                   EŽ͘ϱ͗ϭϳͲĐǀͲϬϬϬϳϮͲ>&;E͘͘Ăů͘Ϳ
                                                                                                   WůĂŝŶƚŝĨĨ&ŝŶũĂŶ͕/ŶĐ͘ΖƐǆŚŝďŝƚ>ŝƐƚ




                                                                                                                                                                                                            3ODLQWLII¶V       )RU
37;7ULDO                                                                                                            'HSRVLWLRQ                                                            &LVFR¶V
                         %DWHV5DQJH                                'HVFULSWLRQ                         'DWH                                6SRQVRULQJ:LWQHVV         3XUSRVH                            5HVSRQVHVWR       &RXUW¶V
([K1R                                                                                                              ([KLELW1R                                                           2EMHFWLRQV
                                                                                                                                                                                                           2EMHFWLRQV          8VH
                                                                                                                                                                 %DFNJURXQGRI
                                                                                                                                                                      J
                                                                                                                                           /D\QH/D\QH)DUUDU
                                                                                                                                             \       \
                                                  (PDLOIURP$VKHU3RODQLWR<RDY6DPHWHWDO                                                                 &LVFR:LOOIXOQHVV
                                                                                                                                           7RPSNLQV
                                                                                                                                           7RPSNLQV                                     '83(3-(
                                                                                                                                                                                        '83(3-(      1+  
          &,6&2),1-$1<6B±    5H5()LQMDQ0RQWKO\6WDWXV5HSRUW±
                                                             M          \                 -XO\             6DPHW([                                 %DFNJURXQGRI
                                                                                                                                                                      J
                                                                                                                                           6DPHW                                        +           
                                                  VW &RQILGHQWLDO                                                                                      )LQMDQ'DPDJHV
                                                                                                                                                                    M
                                                                                                                                           +DUWVWHLQ
                                                                                                                                                                 9DOLGLW\
                                                                                                                                                                 %DFNJURXQGRI
                                                                                                                                           6DPHW
                                                  (PDLOIURP%DLOH\6]HWRWR-RKQ6WHZDUWHWDO                                                               &LVFR:LOOIXOQHVV   '83(3-(      1+  
          &,6&2),1-$1<6B                                                                   6DPHW([           6]HWR
                                                  5H5()LQMDQ« ZDWHUPDUNLQJ                                                                                 %DFNJURXQGRI         +           
                                                                                                                                           /D\QH)DUUDU
                                                                                                                                                                 )LQMDQ'DPDJHV
                                                                                                                                                                 %DFNJURXQGRI
                                                                                                                                           6DPHW
                                                  (PDLOIURP.HLWK9DORU\WR<RDY6DPHW5H                                                                     &LVFR:LOOIXOQHVV                    1+  
          &,6&2),1-$1<6B±                                                              6DPHW([           9DORU\                                       3-(+
                                                  ):)LQMDQVWDWXV                                                                                              %DFNJURXQGRI                          
                                                                                                                                           /D\QH)DUUDU
                                                                                                                                                                 )LQMDQ'DPDJHV
                                                                                                                                           &ROH
                                                                                                                                                                 ,QIULQJHPHQW
                                                                                                                                           /D\QH/D\QH)DUUDU
                                                                                                                                                                 %DFNJURXQGRI
                                                  (PDLOIURP<XYDO%HQ,W]KDNWR'DQLHO4XLQODQ                                           0HGYLGRYLF
                                                                                                                                                                 &LVFR)LQMDQ         '83(3-(      1+  
          &,6&2),1-$1<6B         HWDO5H5(WHVWPHWKRGRORJ\DQGGDWDVHW         6DPHW([           0LW]HQPDFKHU
                                                                                                                                                                 :LOOIXOQHVV           +           
                                                  SULYDWH                                                                                  6DPHW
                                                                                                                                                                 'DPDJHV
                                                                                                                                           %HQ,W]KDN
                                                                                                                                                                 9DOLGLW\
                                                                                                                                           +DUWVWHLQ
                                                                                                                                                                 %DFNJURXQGRI
                                                                                                                                           /D\QH/D\QH)DUUDU
                                                                                                                                                                 &LVFR:LOOIXOQHVV
                                                  (PDLOIURP'DQLHO&KLQQWR<RDY6DPHWHWDO                                           6DPHW                                                         1+  
          &,6&2),1-$1<6B±                                                             6DPHW([                                 %DFNJURXQGRI         3-(+
                                                  5H5()LQMDQ                                                                           &KLQQ                                                         
                                                                                                                                                                 )LQMDQ'DPDJHV
                                                                                                                                           +DUWVWHLQ
                                                                                                                                                                 9DOLGLW\
                                                                                                                                                                 %DFNJURXQGRI
                                               /LQNHG,Q3URILOHRI%DLOH\6]HWR                        6]HWR([            6]HWR                 &LVFR:LOOIXOQHVV
                                                                                                                                                                 'DPDJHV
                                                                                                                                                                 %DFNJURXQGRI
                                                  (PDLOIURP%DLOH\6]HWRWR-RKQ6WHZDUWHWDO                                         6DPHW                &LVFR:LOOIXOQHVV
          &,6&2),1-$1<6B±                                                             6]HWR([                                                         '83(3-(+ 1+ 
                                                  5H5()LQMDQ« ZDWHUPDUNLQJ                                                           6]HWR                 %DFNJURXQGRI
                                                                                                                                                                 )LQMDQ'DPDJHV
                                                                                                                                                                 %DFNJURXQGRI
                                                                                                                                           6]HWR
                                                                                                                                                                 &LVFR:LOOIXOQHVV
                                                  &LVFR3UHVHQWDWLRQ±%XVLQHVV'HYHORSPHQW                                               6DPHW
          &,6&2),1-$1<6B±                                                            6]HWR([                                  %DFNJURXQGRI         +                1+ 
                                                  0LQRULW\,QYHVWPHQW5HYLHZ&&±)LQMDQ                                                   +DUWVWHLQ
                                                                                                                                                                 )LQMDQ'DPDJHV
                                                                                                                                           &KLQQ
                                                                                                                                                                 9DOLGLW\
                                                                                                                                                                 %DFNJURXQGRI
                                                                                                                                           6]HWR                 &LVFR:LOOIXOQHVV
                                                  (PDLOIURPVKORPRWR<RDY6DPHW5H):                                                                                                                1+  
          &,6&2),1-$1<6B±                                                            6]HWR([            6DPHW                 %DFNJURXQGRI         +
                                                  &LVFR8SGDWH                                                                                                                                           
                                                                                                                                           7RXERXO               )LQMDQ'DPDJHV
                                                                                                                                                                 9DOLGLW\
                                                                                                                                           &ROH
                                                                                                                                           0LW]HQPDFKHU
                                                                                                                                           0HGYLGRYLF            ,QIULQJHPHQW
          &,6&2),1-$1B±      &LVFR'RFXPHQW±2XWEUHDN)LOWHUV'HHS'LYH             6]HWR([            $OOHQD                %DFNJURXQGRI         '83(3-(
                                                                                                                                           .HQFKDSSD             &LVFR:LOOIXOQHVV
                                                                                                                                           2ZHQV
                                                                                                                                           6]HWR
                                                  7DORV,QWHOOLJHQFH*XLGH±&LVFR¶V6HFXULW\¶V                                           6]HWR                 ,QIULQJHPHQW
                                                                                                       6]HWR([
                                                  7KUHDW,QWHOOLJHQFH2UJDQL]DWLRQ                                                         :DWFKLQVNL            %DFNJURXQGRI&LVFR
                                                                                                                                           &ROH
                                                                                                                                                                 ,QIULQJHPHQW
                                                  &LVFR:HESDJH±0HUDNL±$GYDQFHG                                                       0HGYLGRYLF
          &,6&2),1-$1B±                                                              9DOHQWLF([                               %DFNJURXQGRI         '83(3-(
                                                  0DOZDUH3URWHFWLRQIRU0HUDNL0;                                                         0LW]HQPDFKHU
                                                                                                                                                                 &LVFR:LOOIXOQHVV
                                                                                                                                           9DOHQWLF
                                                                                                                                                                                                                                         Case 1:18-cv-01519-MN Document 136 Filed 05/11/20 Page 12 of 21 PageID #: 6094




'0                                                                                               WĂŐĞϭϵŽĨϳϴ
                                             Case 5:17-cv-00072-BLF Document             547-4 Filed 04/16/20 Page 50 of 83
                                                                      &ŝŶũĂŶ͕/ŶĐ͘ǀ͘ŝƐĐŽ^ǇƐƚĞŵƐ͕/ŶĐ͘
                                                                                                 EŽ͘ϱ͗ϭϳͲĐǀͲϬϬϬϳϮͲ>&;E͘͘Ăů͘Ϳ
                                                                                                 WůĂŝŶƚŝĨĨ&ŝŶũĂŶ͕/ŶĐ͘ΖƐǆŚŝďŝƚ>ŝƐƚ




                                                                                                                                                                                                            3ODLQWLII¶V       )RU
37;7ULDO                                                                                                          'HSRVLWLRQ                                                              &LVFR¶V
                         %DWHV5DQJH                             'HVFULSWLRQ                          'DWH                                6SRQVRULQJ:LWQHVV             3XUSRVH                          5HVSRQVHVWR       &RXUW¶V
([K1R                                                                                                            ([KLELW1R                                                             2EMHFWLRQV
                                                                                                                                                                                                           2EMHFWLRQV          8VH
                                                                                                                                                               'DPDJHV
                                                                                                                                         &ROH/D\QH)DUUDU
                                                                                                                                                               ,QIULQJHPHQW
                                                (PDLOIURP6KORPR7RXERXOWR5DYL9DUDQDVL                                              0HGYLGRYLF                                      '83(3-(   1+  
          &,6&2),1-$1<6B                                                                                                                  %DFNJURXQGRI
                                                HWDO5H5(7KDQN\RXDQGQH[WVWHS                                                  0LW]HQPDFKHU6DPHW                             +        
                                                                                                                                                               &LVFR)LQMDQ
                                                                                                                                         +DUWVWHLQ
                                                                                                                                                               :LOOIXOOQHVV9DOLGLW\
                                                                                                                                         &ROH/D\QH)DUUDU
                                                                                                                                         &ROH/D\QH)DUUDU
                                                                                                                                                  \            'DPDJHV
                                                                                                                                                               'DPDJHV
                                                                                                                                                                      J
                                                (PDLOIURP0LFKDHO(LVHQEHUJWR$VKHU3RODQL
                                                (PDLOIURP0LFKDHO(LVHQEHUJWR$VKHU3RODQL
                                                                               J                                                         0HGYLGRYLF          ,QIULQJHPHQW
                                                                                                                                                               ,QIULQJHPHQW
                                                                                                                                                                     J
                                                                                                                                                                                                         1+  
          &,6&2),1-$1<6B           HWDO5H5()LQMDQ7UDQVLWLRQ6WDWXV±6QDS
                                                                   M                                                            0LW]HQPDFKHU        %DFNJURXQGRI
                                                                                                                                                                     J                     3-(+
                                                                                                                                                                                                         
                                                6KRW 2FWREHUWK &RQILGHQWLDO                                                   9DUDQDVL7RXERXO   &LVFR)LQMDQ
                                                                                                                                                                         M
                                                                                                                                         +DUWVWHLQ             :LOOIXOOQHVV9DOLGLW\
                                                                                                                                                               'DPDJHV
                                                                                                                                                                      J
                                                )LQMDQ6RIWZDUH*XLGH±%RDUG0HHWLQJ
                                                   M                                                                                     /D\QH)DUUDU6DPHW
                                                                                                                                         /D\QH)DUUDU6DPHW
                                                                                                                                           \                   :LOOIXOQHVV
          &,6&2Ǧ),1-$1Ǧ<6B                                                                                                                                             3-(
                                                *HQHUDO                                                                                  +DUWVWHLQ             %DFNJURXQGRI
                                                                                                                                                                     J
                                                                                                                                                               &LVFR)LQMDQ
                                                                                                                                                               'DPDJHV
                                                                                                                                         /D\QH)DUUDU
                                                )LQMDQ6RIWZDUH3UHVHQWDWLRQ±%RDUG0HHWLQJ                                                                :LOOIXOQHVV                             1+  
          &,6&2Ǧ),1-$1Ǧ<6B                                                                                           7RPSNLQV+DUWVWHLQ                             +
                                                *HQHUDO                                                                                                       %DFNJURXQGRI                            
                                                                                                                                         &KLQQ
                                                                                                                                                               &LVFR)LQMDQ
                                                                                                                                                               'DPDJHV
                                                (PDLOIURP$VKHU3RODQLWR$UDK1DYHKHWDO                                           /D\QH)DUUDU
                                                                                                                                                               :LOOIXOQHVV                             1+  
          &,6&2Ǧ),1-$1Ǧ<6B           5H)LQMDQ7UDQVLWLRQ6WDWXV6QDS6KRW                                       7RPSNLQV+DUWVWHLQ                             +
                                                                                                                                                               %DFNJURXQGRI                            
                                                'HFHUG &RQILGHQWLDO                                                            &KLQQ
                                                                                                                                                               &LVFR)LQMDQ
                                                                                                                                                               'DPDJHV
                                                (PDLOIURP$VKHU3RODQLWR$UDG1DYHKHWDO                                           /D\QH)DUUDU
                                                                                                                                                               :LOOIXOQHVV                             1+  
          &,6&2Ǧ),1-$1Ǧ<6B        5H)LQMDQ%RDUG-DQSSWZLWK                                            7RPSNLQV6DPHW                                 +
                                                                                                                                                               %DFNJURXQGRI                            
                                                DWWDFKPHQW                                                                               +DUWVWHLQ&KLQQ
                                                                                                                                                               &LVFR)LQMDQ
                                                                                                                                         /D\QH)DUUDU
                                                                                                                                                               'DPDJHV
                                                (PDLOIURP$VKHU3RODQLWR$UDK1DYHKHWDO                                           7RPSNLQV6DPHW
                                                                                                                                                               :LOOIXOQHVV                             1+  
          &,6&2Ǧ),1-$1Ǧ<6B        5H)LQMDQ7UDQVLWLRQ6WDWXV±6QDS6KRW -DQ                                 +DUWVWHLQ&KLQQ                                  +
                                                                                                                                                               %DFNJURXQGRI                            
                                                WK &RQILGHQWLDOZLWKDWWDFKPHQWV
                                                                                                                                                               &LVFR)LQMDQ
                                                                                                                                         /D\QH)DUUDU
                                                                                                                                         /D\QH)DUUDU
                                                                                                                                           \
                                                                                                                                                                  'DPDJHV
                                                                                                                                                                  'DPDJHV
                                                                                                                                                                         J
                                                (PDLOIURP$VKHU3RODQLWR<RDY6DPHWHWDO
                                                (PDLOIURP$VKHU3RODQLWR<RDY6DPHWHWDO                                            7RPSNLQV6DPHW
                                                                                                                                                                  :LOOIXOQHVV            '83(3-(   1+  
          &,6&2),1-$1<6B           5H5()LQMDQ0RQWKO\6WDWXV5HSRUW±
                                                           M          \                 -XO\
                                                                                        -XO\                                    +DUWVWHLQ&KLQQ
                                                                                                                                                                  %DFNJURXQGRI
                                                                                                                                                                        J                  +        
                                                VW &RQILGHQWLDO
                                                                                                                                                                  &LVFR)LQMDQ
                                                *DUWQHU'RFXPHQW±,QWURGXFLQJWKH6HFXUH                                                                        'DPDJHV
                                                                                                                                         /D\QH)DUUDU
                                                :HE*DWHZD\±,'1XPEHU*±%\                                                                         :LOOIXOQHVV                          1+  
          &,6&2Ǧ),1-$1Ǧ<6B                                                                                           7RPSNLQV6DPHW                                 +
                                                3HWHU)LUVWEURRN$UDEHOOD+DOODZHOO/DZUHQFH                                                                   %DFNJURXQGRI                         
                                                                                                                                         +DUWVWHLQ&KLQQ
                                                2UDQV                                                                                                             &LVFR)LQMDQ
                                                (PDLOIURP5H+XFN0HGLDWLRQ±$WWRUQH\                                                                                                                1+  
          &,6&2Ǧ),1-$1Ǧ<6B                                                                                           /D\QH)DUUDU             'DPDJHV                  +
                                                &OLHQW3ULYLOHJHG                                                                                                                                        
                                                                                                                                                                  'DPDJHV
                                                                                                                                         /D\QH)DUUDU
                                                )LQMDQ3UHVHQWDWLRQ±$TXLFNORRNRQKRZWKH                                                                    :LOOIXOQHVV
          &,6&2Ǧ),1-$1Ǧ<6B                                                                                          7RPSNLQV6DPHW%HQ
                                                PDUNHWORRNHGLQ                                                                                             %DFNJURXQGRI
                                                                                                                                         ,W]KDN&KLQQ+DUWVWHLQ
                                                                                                                                                                  &LVFR)LQMDQ9DOLGLW\
                                                (PDLOIURP.HLWK9DORU\WR<RDY6DPHWHWDO                                                                                                           1+  
          &,6&2Ǧ),1-$1Ǧ<6B±                                                                                      /D\QH)DUUDU             'DPDJHV                  +
                                                5H5()LQMDQ                                                                                                                                           
                                                                                                                                                                'DPDJHV
                                                                                                                                         &ROH/D\QH)DUUDU   ,QIULQJHPHQW
                                                (PDLOIURP(ULF%HQKDPRXWR$OH[5RJHUVHW                                                                                                              1+  
          &,6&2Ǧ),1-$1Ǧ<6B                                                                                           0LW]HQPDFKHU9DORU\ %DFNJURXQGRI             3-(+
                                                DO5H$JHQGD                                                                                                                                          
                                                                                                                                         6DPHW                  &LVFR)LQMDQ
                                                                                                                                                                :LOOIXOQHVV
                                                                                                                                                                                                                                         Case 1:18-cv-01519-MN Document 136 Filed 05/11/20 Page 13 of 21 PageID #: 6095




'0                                                                                             WĂŐĞϰϱŽĨϳϴ
                                        Case 5:17-cv-00072-BLF Document             547-4 Filed 04/16/20 Page 76 of 83
                                                                 &ŝŶũĂŶ͕/ŶĐ͘ǀ͘ŝƐĐŽ^ǇƐƚĞŵƐ͕/ŶĐ͘
                                                                                            EŽ͘ϱ͗ϭϳͲĐǀͲϬϬϬϳϮͲ>&;E͘͘Ăů͘Ϳ
                                                                                            WůĂŝŶƚŝĨĨ&ŝŶũĂŶ͕/ŶĐ͘ΖƐǆŚŝďŝƚ>ŝƐƚ




                                                                                                                                                                                                  3ODLQWLII¶V       )RU
37;7ULDO                                                                                                     'HSRVLWLRQ                                                        &LVFR¶V
                         %DWHV5DQJH                        'HVFULSWLRQ                          'DWH                                6SRQVRULQJ:LWQHVV          3XUSRVH                        5HVSRQVHVWR       &RXUW¶V
([K1R                                                                                                       ([KLELW1R                                                       2EMHFWLRQV
                                                                                                                                                                                                 2EMHFWLRQV          8VH
                                                                                                                                                            :LOOIXOQHVV
                                           )LQMDQ6RIWZDUH,QF$PHQGHG$QG5HVWDWHG                                               7RPSNLQV+DUWVWHLQ                                      1+  
         &,6&2),1-$1B                                                                                                                %DFNJURXQGRI      +
                                           ,QYHVWRUV 5LJKWV$JUHHPHQW                                                             &KLQQ                                                      
                                                                                                                                                            &LVFR)LQMDQ
                                                                                                                                                            :LOOIXOQHVV
                                           (PDLOIURP7DO6ORERGNLQWR7DO6ORERGNLQHW                                            7RPSNLQV+DUWVWHLQ                                      1+  
         &,6&2),1-$1<6B                                                                                                              %DFNJURXQGRI      +
                                           DO5H)LQMDQXSGDWHFDOO$SULOWK                                                &KLQQ                                                      
                                                                                                                                                            &LVFR)LQMDQ
                                                                                                                                                            'DPDJHV
                                           (PDLOIURP6KORPR7RXERXOWR$UDG1DYHKHW                                              /D\QH)DUUDU          :LOOIXOQHVV                      1+  
         &,6&2),1-$1<6B                                                                                                                                 +
                                           DO5H0DPDPLD8SGDWH                                                                  7RPSNLQV6DPHW         %DFNJURXQGRI                     
                                                                                                                                                            &LVFR)LQMDQ
                                           (PDLOIURP6KORPR7RXERXOWR0LFKDHO                                                                            :LOOIXOQHVV
                                                                                                                                    7RPSNLQV7RXERXO                                        1+  
         &,6&2),1-$1<6B      (LVHQEHUJHWDO5H0DPDPLDODVWXSGDWHDQG                                                           %DFNJURXQGRI      3-(+
                                                                                                                                    +DUWVWHLQ&KLQQ                                           
                                           FDOOIRUXUJHQWDFWLRQ                                                                                           &LVFR)LQMDQ
                                                                                                                                                            :LOOIXOQHVV
                                           (PDLOIURP$VKHU3RODQLWR$UDG1DYHKHWDO                                           7RPSNLQV7RXERXO     %DFNJURXQGRI                     1+  
         &,6&2),1-$1<6B                                                                                                                                   3-(+
                                           5H7HUPLQDWLRQ/HWWHUV                                                                  6DPHW+DUWVWHLQ&KLQQ &LVFR)LQMDQ                     
                                                                                                                                                            'DPDJHV9DOLGLW\
                                                                                                                                                            :LOOIXOQHVV
                                           (PDLOIURP-D\VKUHH8OODOWR<RDY6DPHW5H                                             7RPSNLQV6DPHW                                          1+  
         &,6&2),1-$1<6B                                                                                                              %DFNJURXQGRI      +
                                           5H)LQMDQJHDULQJIRU,3DWWDFN                                                        +DUWVWHLQ&KLQQ                                           
                                                                                                                                                            &LVFR)LQMDQ
                                           (PDLOIURP$VKHU3RODQLWR1HLO&RKHQHWDO
                                           (PDLOIURP$VKHU3RODQLWR1HLO&RKHQHWDO
                                                                                                                                                            :LOOIXOQHVV
                                           5H5H<DKRR)LQDQFH6WRU\$ODGGLQ
                                                                       \
                                                                                                                                                            %DFNJURXQGRI
                                                                                                                                                                  J             '83(3-(
                                                                                                                                                                                '83(3-(     1+  
         &,6&2),1-$1<6B      *UDQWHG,PSRUWDQW863DWHQWIRU3URDFWLYH                                    7RPSNLQV6DPHW
                                                                                                                                                            &LVFR)LQMDQ
                                                                                                                                                                      M         +         
                                           3URWHFWLRQ$JDLQVW6S\ZDUHDQG9LUXVHV
                                           3URWHFWLRQ$JDLQVW6S\ZDUHDQG9LUXVHV
                                                       J        \
                                                                                                                                                            'DPDJHV
                                           )LQDQFLDO1HZV<DKRR)LQDQFH
                                                                                                                                                          :LOOIXOQHVV
                                           (PDLOIURP<RDY6DPHWWR-D\VKUHH8OODOHW                                              7RPSNLQV6DPHW     %DFNJURXQGRI                       1+  
         &,6&2),1-$1<6B                                                                                                                                  +
                                           DO5H5H)LQMDQ                                                                     &KLQQ+DUWVWHLQ      &LVFR)LQMDQ                       
                                                                                                                                                          'DPDJHV
                                                                                                                                                          :LOOIXOQHVV
                                           (PDLOIURP7DO6ORERGNLQWR WDO#FLVFRFRP HW                                                                %DFNJURXQGRI                       1+  
         &,6&2),1-$1<6B                                                                                       7RPSNLQV6DPHW                             +
                                           DO5H)LQMDQXSGDWH-DQ                                                                              &LVFR)LQMDQ                       
                                                                                                                                                          'DPDJHV
                                                                                                                                                          'DPDJHV
                                           &LVFR6\VWHPV,QF0XWXDO1RQ'LVFORVXUH
                                                                                                                                    /D\QH)DUUDU        :LOOIXOQHVV                        1+  
         &,6&2),1-$1<6B      $JUHHPHQWEHWZHHQ&LVFR6\VWHPV,QFDQG                                                                                 '83(+
                                                                                                                                    7RPSNLQV6DPHW       %DFNJURXQGRI                       
                                           )LQMDQ6RIWZDUH,QF
                                                                                                                                                          &LVFR)LQMDQ
                                           0LQXWHVRID0HHWLQJRIWKH%RDUGRI'LUHFWRUV                                                                :LOOIXOQHVV
                                                                                                                                    7RPSNLQV+DUWVWHLQ                                      1+  
         ),1-$1&,6&2      RI)LQMDQ6RIWZDUH,QF                                                                              %DFNJURXQGRI        '83(+
                                                                                                                                    &KLQQ7RXERXO                                             
                                           0D\                                                                                                   &LVFR)LQMDQ
                                                                                                                                                          :LOOIXOQHVV
                                           )LQMDQ6RIWZDUH,QF$FWLRQE\8QDQLPRXV                                                7RPSNLQV+DUWVWHLQ                                      1+  
         ),1-$1&,6&2                                                                                                             %DFNJURXQGRI        +
                                           :ULWWHQ&RQVHQWRIWKH%RDUGRI'LUHFWRUV                                              &KLQQ7RXERXO                                             
                                                                                                                                                          &LVFR)LQMDQ
                                                                                                                                                          :LOOIXOQHVV
                                           &LVFR6\VWHPV,QF0XWXDO1RQ'LVFORVXUH
                                                                                                                                    7RPSNLQV+DUWVWHLQ %DFNJURXQGRI        '83(+ 1+  
         ),1-$1&,6&2±      $JUHHPHQWEHWZHHQ&LVFR6\VWHPV,QFDQG       
                                                                                                                                    &KLQQ7RXERXO        &LVFR)LQMDQ        (;&/           
                                           )LQMDQ6RIWZDUH,QF
                                                                                                                                                          9DOLGLW\'DPDJHV
                                           0HUULDP:HEVWHU'LFWLRQDU\'HILQLWLRQRIJRRG                                                                 :LOOIXOQHVV
                                           IDLWK                                                                                   7RPSNLQV+DUWVWHLQ %DFNJURXQGRI         
                                                                                      
                                           KWWSVZZZPHUULDP                                                                     &KLQQ7RXERXO6DPHW &LVFR)LQMDQ        ,(        
                                           ZHEVWHUFRPGLFWLRQDU\JRRGIDLWK                                                                              9DOLGLW\'DPDJHV
                                           7KH'HODZDUH:D\'HIHUHQFHWRWKH%XVLQHVV
                                           -XGJPHQWRI'LUHFWRUV:KR$FW/R\DOO\DQG                                                                       :LOOIXOQHVV
                                                                                                                                                                                 
                                       &DUHIXOO\                                                                       7RPSNLQV                %DFNJURXQGRI
                                                                                                                                                                                ,(        
                                           KWWSVFRUSODZGHODZDUHJRYGHODZDUHZD\                                                                       &LVFR)LQMDQ
                                           EXVLQHVVMXGJPHQW
                                                                                                                                                                                                                               Case 1:18-cv-01519-MN Document 136 Filed 05/11/20 Page 14 of 21 PageID #: 6096




'0                                                                                        WĂŐĞϳϭŽĨϳϴ
       Case 5:17-cv-00072-BLF
Case 1:18-cv-01519-MN         Document
                        Document        547-5
                                 136 Filed     Filed 04/16/20
                                           05/11/20  Page 15 ofPage 1 of 37#: 6097
                                                                21 PageID




                          APPENDIX C-3
                             Defendant’s Exhibit List
                          and Finjan’s Objections Thereto

                          Finjan, Inc. v. Cisco Systems, Inc.

                            Case No. 5:17-cv-00072-BLF
       Case 5:17-cv-00072-BLF
Case 1:18-cv-01519-MN         Document
                        Document        547-5
                                 136 Filed     Filed 04/16/20
                                           05/11/20  Page 16 ofPage 2 of 37#: 6098
                                                                21 PageID



                                           Appendix C-3

                  DEFENDANT CISCO SYSTEMS, INC.’S EXHIBIT LIST

                United States District Court for the Northern District of California
                                        (San Jose Division)

                                 Finjan, Inc. v. Cisco Systems, Inc.

Case No. 5:17-cv-00072-BLF                                                 Trial Date – June 1, 2020

        Pursuant to Section II.B.1 of the Court’s Standing Order Re Civil Jury Trials, Defendant

Cisco Systems, Inc. (“Cisco”) respectfully submits its Trial Exhibit List, subject to Cisco’s right

to modify this list according to the developments in the case, rulings of the Court (including but

not limited to rulings upon forthcoming motions in limine), and in response to Finjan’s case in

chief. Cisco reserves the right to supplement, amend, or modify its list as the parties meet and

confer and the case proceeds toward the pretrial conference and trial; to introduce such other or

additional evidence as may be permitted in the discretion of the Court; and to introduce additional

evidence for impeachment or rebuttal purposes. Cisco reserves the right to object to the admission

of any document included on its exhibit list. Cisco reserves the right to offer at trial any exhibit

listed on Finjan’s exhibit list and the right to use metadata from documents on either party’s exhibit

list.




                                                  2
        Case 5:17-cv-00072-BLF Document 547-5 Filed 04/16/20 Page 3 of 37




                                         $SSHQGL[&
                           3ODLQWLII)LQMDQ,QF¶V.H\RI2EMHFWLRQV

                                   2EMHFWLRQ/LVW                                    $EEUHYLDWLRQ
+HDUVD\ )5( ²7KHH[KLELWVWHVWLPRQ\DUHKHDUVD\DQGGRQRWIDOO
ZLWKLQDQ\KHDUVD\H[FHSWLRQ                                                      +
,UUHOHYDQW )5( ²7KHH[KLELWVWHVWLPRQ\DUHLQDGPLVVLEOHZLWKRXWDQ\
WHQGHQF\WRPDNHWKHH[LVWHQFHRIDQ\IDFWWKDWLVRIFRQVHTXHQFHWRWKH
GHWHUPLQDWLRQRIWKHDFWLRQPRUHRUOHVVSUREDEOHWKDQLWZRXOGEHZLWKRXW
WKHP)LQMDQQRWHVWKLVREMHFWLRQLVXVHGIRUWKHSXUSRVHIRUZKLFK'HIHQGDQW
RIIHUVWKHH[KLELWZLWKRXWZDLYLQJWKHULJKWWRXVHWKHH[KLELWRUHYLGHQFHIRU
DQRWKHUSXUSRVH                                                                  
8QIDLU3UHMXGLFH&RQIXVLQJ:DVWHRI7LPH  ²7RWKHH[WHQWWKDWWKHVH
H[KLELWVWHVWLPRQ\FRQWDLQDQ\UHOHYDQWLQIRUPDWLRQWKH\VKRXOGEHH[FOXGHG
EHFDXVHWKHLUSUREDWLYHYDOXHLVVXEVWDQWLDOO\RXWZHLJKHGE\WKHGDQJHURIXQIDLU
SUHMXGLFHFRQIXVLRQRILVVXHVRULVDPLVFKDUDFWHUL]DWLRQRIWKHWHVWLPRQ\RU
PLVOHDGLQJWKHMXU\RUE\FRQVLGHUDWLRQVRIXQGXHGHOD\ZDVWHRIWLPHRU
QHHGOHVVSUHVHQWDWLRQRIFXPXODWLYHHYLGHQFH                                      
9LRODWHV)5(DQG                                                        
/DFNRI3HUVRQDO.QRZOHGJH)RXQGDWLRQ )5( ²'HIHQGDQWKDVQRW
LGHQWLILHGDZLWQHVVZLWKSHUVRQDONQRZOHGJHWRWHVWLI\UHJDUGLQJWKHVH
H[KLELWV7KHZLWQHVVGRHVQRWKDYHSHUVRQDONQRZOHGJHWRWHVWLI\DERXWDPDWWHU
WKHSURSRVHGWHVWLPRQ\LVVSHFXODWLRQDQGRURXWVLGHWKHVFRSHRIWKH E  
GHVLJQDWLRQ                                                                       
,PSURSHU/D\2SLQLRQ )5( ²7KHH[KLELWVWHVWLPRQ\QHFHVVDULO\UHO\XSRQ
WKHRSLQLRQWHVWLPRQ\RIDOD\ZLWQHVVEH\RQGWKHVFRSHRIZKDWLVSHUPLWWHG        
,PSURSHU([SHUW2SLQLRQ7HVWLPRQ\ )5(                                         
$XWKHQWLFLW\²7KHVHH[KLELWVKDYHQRWEHHQDXWKHQWLFDWHGZLWKLQWKHPHDQLQJRI
)5(7KHWHVWLPRQ\IDLOVWRDXWKHQWLFDWHWKHGHSRVLWLRQH[KLELW                
%HVW(YLGHQFH )5( ²7KHH[KLELWVWHVWLPRQ\IDLOWRVDWLVI\WKHEHVW
HYLGHQFHUXOHXQGHU)5(                                                 
)5(²7KHVHH[KLELWVDUHDQLPSURSHUVXPPDU\FKDUWRUFDOFXODWLRQ              
                                                                                                     Case 1:18-cv-01519-MN Document 136 Filed 05/11/20 Page 17 of 21 PageID #: 6099




                                                 
       Case 5:17-cv-00072-BLF Document 547-5 Filed 04/16/20 Page 4 of 37




                                2EMHFWLRQ/LVW                                    $EEUHYLDWLRQ
3ULYLOHJH                                                                     
,PSURSHU&KDUDFWHU(YLGHQFH                                         &(
/HDGLQJ:DVWHRI7LPH  ²7KHSUHVHQWDWLRQRIWKHVHH[KLELWVWHVWLPRQ\ZLOO
UHVXOWLQQHHGOHVVFRQVXPSWLRQRIWLPHDQGFDXVHZLWQHVVHVKDUDVVPHQWRUXQGXH
HPEDUUDVVPHQW/HDGLQJTXHVWLRQVVKRXOGQRWEHXVHGRQGLUHFWH[DPLQDWLRQRID
ZLWQHVVH[FHSWDVPD\EHQHFHVVDU\WRGHYHORSDZLWQHVV¶WHVWLPRQ\             
&RPSRXQG9DJXH$UJXPHQWDWLYH'XSOLFDWLYH$VNHGDQG$QVZHUHG²7KH
SUHVHQWDWLRQRIWKHVHH[KLELWVWHVWLPRQ\YLRODWH)5(DQG                 
,PSURSHU/HJDO&RQFOXVLRQ  RULPSURSHUHYLGHQFHRIDOHJDOLVVXH
GHFLGHGE\WKH&RXUW                                                              /&
6XEMHFWWRPRWLRQLQlimine DQGRUHYLGHQWLDU\GLVSXWHUDLVHGLQWKH3UHWULDO
6WDWHPHQW                                                                         (;&
1RW5HODWHG²&RXQWHU'HVLJQDWLRQLV1RW5HODWHGWR,QLWLDO'HVLJQDWLRQV            15
'RFXPHQWV1RW3URGXFHG'XULQJ'LVFRYHU\RU2XWVLGHWKH6FRSHRI([SHUW
5HSRUW                                                                            13
0XOWLSOHGRFXPHQWVDUHOLVWHGDVDVLQJOHH[KLELW                                 0'
,QFRPSOHWHXQLQWHOOLJLEOHGRFXPHQWRUWHVWLPRQ\                                   ,&
1RW7HVWLPRQ\                                                                     17
                                                                                                  Case 1:18-cv-01519-MN Document 136 Filed 05/11/20 Page 18 of 21 PageID #: 6100




                                         
       Case 5:17-cv-00072-BLF
Case 1:18-cv-01519-MN         Document
                        Document        547-5
                                 136 Filed     Filed 04/16/20
                                           05/11/20  Page 19 ofPage 5 of 37#: 6101
                                                                21 PageID

                                        Appendix C-3
                       Defendant Cisco Systems, Inc.’s Responses to
                   Plaintiff Finjan, Inc.’s Objections to Cisco’s Exhibits

      Cisco responds to Finjan’s objections as set forth in the below table.


    Abbreviation                                       Response

         C             Complete

        REL            Relevant, not unfairly prejudicial, confusing, or waste of time

         F             Will be used with witness with personal knowledge or 30(b)(6)
                       deponent, or relied upon by expert

        LAY            Proper lay testimony, not submitted as expert testimony, not improper
                       character evidence

      EXPERT           Proper expert testimony

        NH             Not hearsay or qualifies as an exception to hearsay

       AUTH            Properly authenticated or subject to stipulation re authentication

         PR            Produced during, admitted as an exhibit at a deposition, properly
                       disclosed/provided with an expert report

       BEST            Best evidence

        SUM            Proper summary or compilation of documents to streamline the
                       presentation of evidence

       AVAIL           Produced, publicly available and identified in deposition or expert
                       report, or exchanged

        OPP            Subject to opposition to motion in limine

      IMPOBJ           Improper objection




                                               
                                                                                     Case 5:17-cv-00072-BLF Document 547-5 Filed 04/16/20 Page 25 of 37          Appendix C-3
                                                                                                                                                      Finjan, Inc. v. Cisco Systems, Inc.
                                                                                                                                                      No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                                                                                  Defendant Cisco Systems, Inc.'s Exhibit List


                                                                                                                                                                                                                                                                                          Response to
Exhibit #                                                    Description                                                      BegBates                       End Bates                           Purpose                   Sponsoring Witness                       Objections                          Court Use
                                                                                                                                                                                                                                                                                           Objections
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2399      Email re: negotiations over MSFT license                                                                                                                                                                           Samet, Touboul              H, 611                 NH, REL
                                                                                                                           YS 00001547.001               YS 00001547.002               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2400      Finjan white paper                                                                                                                                                                                                 Samet, Touboul
                                                                                                                           YS 00001619.001               YS 00001619.013               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2401      Securing Active Content WP                                                                                                                                                                                        Samet, Touboul
                                                                                                                           YS 00001620.001               YS 00001620.022               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2402      Spyware White Paper                                                                                                                                                                                                Samet, Touboul
                                                                                                                           YS 00001621.001               YS 00001621.016               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2403      Email from Asher Polani (CEO of Finjan) providing update (snapshot)                                                                                                                                             Samet, Chinn, Polani           H, 602, 611            NH, F
                                                                                                                           YS 00001666.001               YS 00001666.002               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2404      Strengths and weaknesses for Finjan                                                                                                                                                                             Samet, Chinn, Polani           H, 602, 611            NH, F
                                                                                                                           YS 00001667.001               YS 00001667.001               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2405      Snapshot of Finjan Progress (7/29/05)                                                                                                                                                                       Samet, Touboul, Chinn, Polani      H, 602, 611            NH, F
                                                                                                                           YS 00001676.001               YS 00001676.002               operations, technology
                                                                                                                                                          CISCO-FINJAN-                  Finjan background,
  2406      08.01.2005 email from Asher Polani regarding termination letters                                           CISCO-FINJAN-YS_00001680                                                                             Samet, Chinn, Polani           H, 602, 611            NH, F
                                                                                                                                                           YS 00001680                 operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2407      Finjan Organization Snapshot (8/3/05)                                                                                                                                                                           Samet, Chinn, Polani           H, 602, 611            NH, F
                                                                                                                           YS 00001683.001               YS 00001683.002               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2408      Finjan Transition Status - Snap Shot (8/12/05)                                                                                                                                                                  Samet, Chinn, Polani           H, 602, 611            NH, F
                                                                                                                           YS 00001694.001               YS 00001694.003               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2409      Finjan Brd Part 2 - FINANCIALS; ORGANIZATION; OPERATION & DIRECTIONS 30Aug2005                                                                                                                                  Samet, Chinn, Polani           H, 602, 611            NH, F
                                                                                                                           YS 00001719.001               YS 00001719.030               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan
                                                                                                                                                                                            j background,
                                                                                                                                                                                                     g               Samet, Touboul, Chinn, Ben-Itzhak,
  2410      10.08.2005 email from Michael Eisenberg regarding Finjan transition status - snap shot (October 8, 2005)                                                                                                                                       H, 602, 611            NH, F
                                                                                                                           YS 00001788.001               YS 00001788.003               operations, technology                    Polani
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2411      FinjanTransition Status-SnapShot (Novemer12th2005)-Confidential                                                                                                                                                 Samet, Chinn, Polani           H, 602, 611            NH, F
                                                                                                                           YS 00001842.001               YS 00001842.002               operations, technology
                                                                                                                                                                                      Cisco/Finjan
                                                                                                                                                                                                j relationship,
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-
  2412      12.01.2005 Finjan presentation titled "Board Meeting - General"                                                                                                        Finjan background,
                                                                                                                                                                                               g        operations   Klausner, Samet, Ben-Itzhak, Polani   H, 602, 611, 702       NH, F, LAY
                                                                                                                           YS_00001870.001               YS_00001870.054
                                                                                                                                                                                           and technology
                                                                                                                                                                                      Cisco/Finjan relationship,
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-
  2413      FW: Jungo-Cisco-Finjan.mht                                                                                                                                             Finjan background, operations     Klausner, Samet, Touboul, Polani      H, 602, 611, 702       NH, F, LAY
                                                                                                                           YS_00001946.001               YS_00001946.001
                                                                                                                                                                                           and technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2414      Transition                                                                                                                                                                                                      Samet, Chinn, Polani           H, 602, 611            NH, F
                                                                                                                           YS 00001972.001               YS 00001972.003               operations, technology
                                                                                                                                                                                      Cisco/Finjan
                                                                                                                                                                                                j relationship,
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-
  2415      01.10.2006 Finjan presentation titled "Board Meeting - General"; January 10, 2005 Board Presentation                                                                   Finjan background,
                                                                                                                                                                                               g        operations     Klausner, Cole, Samet, Polani       H, 602, 611, 702       NH, F, LAY
                                                                                                                           YS_00001997.001               YS_00001997.118
                                                                                                                                                                                           and technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,          Samet, Touboul, Chinn, Ben-Itzhak,
  2416      01.03.2006 fax letter from Sally Gillis to Yuval Ben Itzhak regarding patent enforcement project                                                                                                                                               H, 602, 611            NH, F
                                                                                                                           YS 00002006.001               YS 00002006.004               operations, technology                    Polani
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2417      Finjan financial statements for 2004 and 2005                                                                                                                                                                   Samet, Chinn, Polani           H, 602, 611            NH, F
                                                                                                                           YS 00002082.001               YS 00002082.001               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2418      Financial statements - final                                                                                                                                                                                    Samet, Chinn, Polani           H, 602, 611            NH, F
                                                                                                                           YS 00002083.001               YS 00002083.020               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2419      Financial statements 2005-Draft                                                                                                                                                                                 Samet, Chinn, Polani           H, 602, 611            NH, F
                                                                                                                           YS 00002084.001               YS 00002084.021               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2420      FinjanTransitionStatus-SnapShot(Mar.18th2006)-Confidential                                                                                                                                                      Samet, Chinn, Polani           H, 602, 611            NH, F
                                                                                                                           YS 00002236.001               YS 00002236.004               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan
                                                                                                                                                                                            j background,
                                                                                                                                                                                                     g               Cole, Samet, Touboul, Chinn, Ben-
  2421      4.11.2006 email from Asher Polani regarding Yahoo! Finance story                                                                                                                                                                               H, 401-403, 602, 611   NH, REL, F
                                                                                                                           YS 00002256.001               YS 00002256.002               operations, technology                 Itzhak, Polani
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2422      Background Material for the board                                                                                                                                                                                  Samet, Polani               H, 602, 611            NH, F
                                                                                                                           YS 00002263.001               YS 00002263.001               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2423      Finjan Board Meeting (Apr. 26, 2006)                                                                                                                                                                               Samet, Polani               H, 602, 611            NH, F
                                                                                                                           YS 00002264.001               YS 00002264.096               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2424      (2006) - Finjan PPT with claim chart analysis                                                                                                                                                              Samet, Chinn, Touboul, Polani       H, 602, 611            NH, F
                                                                                                                           YS 00002347.001               YS 00002347.015               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan
                                                                                                                                                                                            j background,
                                                                                                                                                                                                     g               Cole, Samet, Touboul, Chinn, Ben-
  2425      8.8.2006 email from Asher Polani regarding a confidential Finjan monthly status report (July 31, 2006)                                                                                                                                         H, 401-403, 602, 611   NH, REL, F
                                                                                                                           YS 00002500.001               YS 00002500.009               operations, technology                 Itzhak, Polani
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2426      Cisco VPN server/client                                                                                                                                                                                           Samet, Touboul,              H, 602, 611            NH, F
                                                                                                                           YS 00002630.001               YS 00002630.001               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2427      Yoggie                                                                                                                                                                                                             Samet, Touboul              H, 401-403, 602, 611   NH, REL, F
                                                                                                                           YS 00002889.001               YS 00002889.001               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2428      Yoggie                                                                                                                                                                                                             Touboul, Samet              H, 401-403, 611        NH, REL
                                                                                                                           YS 00002890.001               YS 00002890.022               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2429      Yoggie                                                                                                                                                                                                            Touboul, Samet               H, 401-403, 611        NH, REL
                                                                                                                           YS 00002891.001               YS 00002891.005               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2430      July 9, 2007 Finjan Board Meeting PowerPoint                                                                                                                                                                    Samet, Chinn, Polani           H, 602, 611            NH, F
                                                                                                                           YS 00003019.001               YS 00003019.061               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,          Samet, Touboul, Chinn, Ben-Itzhak,
  2431      01.31.2008 email from Yuval Ben-Itzhak regarding catch up on IPR status                                                                                                                                                                        H, 602, 611            NH, F
                                                                                                                           YS 00003331.001               YS 00003331.015               operations, technology                    Polani
                                                                                                                                                                                      Cisco/Finjan relationship,
                                                                                                                                                          CISCO-FINJAN-
  2432      RE: Finjan BD intro.htm                                                                                    CISCO-FINJAN-YS_00003435                                    Finjan background, operations          Klausner, Samet, Valory          H, 611, 702            NH, REL, LAY
                                                                                                                                                           YS_00003435
                                                                                                                                                                                           and technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2433      RE: Touch Base.htm                                                                                                                                                                                                Samet, Touboul,              H, 602, 611            NH, F
                                                                                                                           YS 00003567.001               YS 00003567.001               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2434      (2008) - Finjan board call agenda                                                                                                                                                                                  Samet, Chinn                H, 611                 NH, REL
                                                                                                                           YS 00003592.001               YS 00003592.002               operations, technology
                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2435      RE: Catch up Yoav/Shlomo.htm                                                                                                                                                                                       Samet, Touboul              H, 611                 NH, REL
                                                                                                                           YS 00003617.001               YS 00003617.001               operations, technology
                                                                                                                                                                                                                                                                                                                    Case 1:18-cv-01519-MN Document 136 Filed 05/11/20 Page 20 of 21 PageID #: 6102




                                                                                                                            CISCO-FINJAN-                 CISCO-FINJAN-                  Finjan background,
  2436      Finjan June 24, 2008 Board Pack from John Vigouroux                                                                                                                                                                Samet, Chinn                H, 611                 NH, REL
                                                                                                                           YS 00003656.001               YS 00003656.002               operations, technology




                                                                                                                                                                Page 20 of 32
                                                                                       Case 5:17-cv-00072-BLF Document 547-5 Filed 04/16/20 Page 34 of 37
                                                                                                                                                       Appendix C-3
                                                                                                                                            Finjan, Inc. v. Cisco Systems, Inc.
                                                                                                                                            No. 5:17-cv-00072-BLF (N.D. Cal.)
                                                                                                                                        Defendant Cisco Systems, Inc.'s Exhibit List


                                                                                                                                                                                                                                                                                     Response to
Exhibit #                                                    Description                                               BegBates                    End Bates                           Purpose                 Sponsoring Witness                      Objections                                         Court Use
                                                                                                                                                                                                                                                                                      Objections
                                                                                                                                                                              Finjan background,
  2706      08.05.2014 email from Ivan Chaperot regarding security patent landscape                               FINJAN-CISCO 623513       FINJAN-CISCO 563524                                                 Chaperot, Hartstein           H, 401-403, 602, 611            REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                            operations, technology
                                                                                                                                                                                    License
  2707      04/14/2015 email from Phil Hartstein regarding contacts and licensing deal with F-Secure              FINJAN-CISCO 629968       FINJAN-CISCO 629969             Agreement/Damages,                 Hartstein, Ben-Itzhak,         H, 401-403, 611                 REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                            Cisco/Finan relationship
                                                                                                                                                                              Finjan background,
  2708      12/28/2015 Moore email to Hartstein re: Mark Chandler                                                 FINJAN-CISCO 630208       FINJAN-CISCO 630208                                        Garland, Mar-Spinola, Hartstein, Moore H, 401-403, 602, 611            REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                            operations, technology
                                                                                                                                                                              Finjan background,          Garland, Mar-Spinola, Hartstein,
  2709      01/09/2017 Noonan email to McIlree, Hartstein re: Finjan demand from Cisco                            FINJAN-CISCO 630847       FINJAN-CISCO 630849                                                                               H, 401-403, 602, 611            REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                            operations, technology                   Noonan
                                                                                                                                                                              Finjan background,
  2710      Email: Cisco (non) update                                                                             FINJAN-CISCO 631369       FINJAN-CISCO 631369                                                   Chinn, Hartstein            H, 401-403, 602, 611            REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                            operations, technology
                                                                                                                                                                              Finjan background,
  2711      06.01.2008 Yuval Ben-Itzhak article titled "The Cybercrime 2.0 Evolution," ISSA Journal               FINJAN-CISCO 632073       FINJAN-CISCO 632076                                               Chinn, Ben-Itzhak, Polani       H, 401-403, 602, 611            REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                            operations, technology
                                                                                                                                                                              Finjan background,
  2712      03.21.2012 email from Shlomo Touboul to Daniel Chinn concerning Mobile and Wireless Security Report   FINJAN-CISCO 632144       FINJAN-CISCO 632144                                                   Touboul, Chinn              H, 401-403, 611                 REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                            operations, technology
                                                                                                                                                                              Finjan background,
  2713      Mobile and Wireless Security Report by Shlomo Touboul (2013)                                          FINJAN-CISCO 632145       FINJAN-CISCO 632203                                                   Touboul, Chinn              H, 401-403, 611                 REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                            operations, technology
                                                                                                                                                                              Finjan background,
  2714      04.08.2013 email from Shlomo Touboul regarding the new M&A transaction                                FINJAN-CISCO 632334       FINJAN-CISCO 632338                                                   Touboul, Chinn              H, 401-403, 611                 REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                            operations, technology
                                                                                                                                                                              Finjan background,
  2715      10.19.2015 email from Daniel Chinn regarding Finjan Holdings board                                    FINJAN-CISCO 634229       FINJAN-CISCO 634230                                               Chinn, Moore, Hartstein         H, 401-403, 602, 611            REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                            operations, technology
                                                                                                                                                                              Finjan background,
  2716      04/23/2013 email from Daniel Chinn regarding first run of materials from Vered                        FINJAN-CISCO 634424       FINJAN-CISCO 634425                                              Touboul, Chinn, Hartstein        H, 401-403, 611                 REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                            operations, technology
                                                                                                                                                                              Finjan background,                                              H, 401-403, 602, 611, 702,      REL, F, EXPERT, LAY,
  2717      Email re: Trustwave royalty model                                                                     FINJAN-CISCO 634608       FINJAN-CISCO 634611                                            Becker, Garland, Mar-Spinola
                                                                                                                                                                            operations, technology                                            EXC                             IMPOBJ, NH, OPP
                                                                                                                                                                              Finjan background,                                                                              REL, F, LAY, IMPOBJ, NH,
  2718      2018 - Dawson James initiation report on FNJN                                                         FINJAN-CISCO 634713       FINJAN-CISCO 634713                                        Chinn, Garland, Mar-Spinola, Harstein H, 401-403, 602, 611, 901
                                                                                                                                                                            operations, technology                                                                            AUTH
                                                                                                                                                                              Finjan background,                                                                              REL, F, LAY, IMPOBJ, NH,
  2719      Dawson James Equity Research (May 2018)                                                               FINJAN-CISCO 634714       FINJAN-CISCO 634728                                        Chinn, Garland, Mar-Spinola, Harstein H, 401-403, 602, 611, 901
                                                                                                                                                                            operations, technology                                                                            AUTH
                                                                                                                                                                              Finjan background,
  2720      09.30.2013 email from Daniel Chinn regarding Cisco, quarterly review                                  FINJAN-CISCO 634884       FINJAN-CISCO 634885                                                    Samet, Chinn               H, 611                          REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                            operations, technology
                                                                                                                                                                              Finjan
                                                                                                                                                                                 j background,
                                                                                                                                                                                          g
  2721      04/02/2013 Hartstein email to Chinn re: Touboul, IPNav                                                FINJAN-CISCO 635180       FINJAN-CISCO 635180                                              Hartstein, Chinn, Touboul        H, 401-403, 602, 611            REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                            operations, technology
                                                                                                                                                                              Finjan background,                                              H, 401-403, 602, 611, 702,      NH, REL, EXPERT, LAY, F,
  2722      Third party license discussions (Apr 2015)                                                            FINJAN-CISCO 635220       FINJAN-CISCO 635220                                            Becker, Garland, Mar-Spinola
                                                                                                                                                                            operations, technology                                            EXC                             OPP
                                                                                                                                                                                                                                              H, 401-403, 602, 611, 702,      NH, REL, EXPERT, LAY, F,
  2723      Third party license discussions (April 2015)                                                          FINJAN-CISCO 635221       FINJAN-CISCO 635234                    Damages                 Becker, Garland, Mar-Spinola
                                                                                                                                                                                                                                              EXC                             OPP
                                                                                                                                                                                                                                              H, 401-403, 602, 611, 702,      NH, REL, EXPERT, LAY, F,
  2724      Third party Finjan license discussions                                                                FINJAN-CISCO 635274       FINJAN-CISCO 635287                    Damages                 Becker, Garland, Mar-Spinola
                                                                                                                                                                                                                                              EXC                             OPP
                                                                                                                                                                              Finjan background,
  2725      Email re: Hartstein short bio for website                                                             FINJAN-CISCO 638443       FINJAN-CISCO 638444                                                      Hartstein                H, 401-403, 611                 REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                             operations, technology
                                                                                                                                                                              Finjan background,
  2726      Finjan investor fact sheet (Oct 2013)                                                                 FINJAN-CISCO 638445       FINJAN-CISCO 638446                                           Garland, Mar-Spinola, Hartstein     H, 401-403, 602, 611            REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                             operations, technology
                                                                                                                                                                              Finjan background,
  2727      04.04.2013 email from Shlomo Touboul regarding propal to CUPP                                         FINJAN-CISCO 639829       FINJAN-CISCO 639833                                              Touboul, Chinn, Hartstein        H, 401-403, 611                 REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                             operations, technology
                                                                                                                                                                              Finjan background,
  2728      2013 investor presentation                                                                            FINJAN-CISCO 640154       FINJAN-CISCO 640175                                           Garland, Mar-Spinola, Hartstein     H, 401-403, 602, 611            REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                             operations, technology
                                                                                                                                                                              Finjan background,       Garland, Mar-Spinola, Hartstein, Chinn,
  2729      Hartstein forwards Touboul report to Shimon Steinmetz                                                 FINJAN-CISCO 641208       FINJAN-CISCO 641210                                                                                H, 401-403, 602, 611           REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                             operations, technology                  Touboul
                                                                                                                                                                              Finjan background,       Garland, Mar-Spinola, Hartstein, Chinn,
  2730      Attachment to Harstein email to Shimon Steinmetz                                                      FINJAN-CISCO 641211       FINJAN-CISCO 641269                                                                                H, 401-403, 602, 611           REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                             operations, technology                  Touboul
                                                                                                                                                                                                                                               H, 401-403, 602, 611, 702,     REL, F, LAY, EXPERT,
  2731      05.28.2014 email from Julie Mar-Spinola regarding Finjan v. Bluecoat                                  FINJAN-CISCO 641317       FINJAN-CISCO 641327                    Damages                 Becker, Garland, Mar-Spinola
                                                                                                                                                                                                                                               EXC                            IMPOBJ, OPP, NH
                                                                                                                                                                              Finjan background,                                               H, 401-403, 602, 611, 702,     REL, F, LAY, EXPERT,
  2732      Redline version of Blue Coat's and Finjan's preliminary settlement terms                              FINJAN-CISCO 641328       FINJAN-CISCO 641332                                            Becker, Garland, Mar-Spinola
                                                                                                                                                                             operations, technology                                            EXC                            IMPOBJ, OPP, NH
                                                                                                                                                                              Finjan background,
  2733      Deposition Transcript (Juniper Lit) - Garland John 2018-11-02                                         FINJAN-CISCO 642990       FINJAN-CISCO 643080                                                       Garland                 H, 401-403, 611                 REL, F, LAY, IMPOBJ, NH
                                                                                                                                                                             operations, technology
                                                                                                                                                                              Finjan background,                                              H, 401-403, 602, 611, 702,      REL, F, LAY, EXPERT,
  2734      FireEye - Discussing excluded entities list and impact on license                                     FINJAN-CISCO 644364       FINJAN-CISCO 644376                                            Becker, Garland, Mar-Spinola
                                                                                                                                                                             operations, technology                                           EXC                             IMPOBJ, OPP, NH
                                                                                                                                                                              Finjan background,                                              H, 401-403, 602, 611, IC, BE,   REL, F, LAY, IMPOBJ, OPP,
  2735      03.26.2015 handwritten notes from conference call                                                     FINJAN-CISCO 646096       FINJAN-CISCO 646096                                                 Chaperot, Hartstein
                                                                                                                                                                             operations, technology                                           EXC                             BEST, NH
                                                                                                                                                                                                                                              H, 401-403, 602, 611, 702,      REL, F, LAY, EXPERT,
  2736      04.27.2016 Finjan Licensing Term Sheet for possible acquisition of Third Party                        FINJAN-CISCO 656844       FINJAN-CISCO 656847                    Damages                 Becker, Garland, Mar-Spinola
                                                                                                                                                                                                                                              EXC                             IMPOBJ, OPP, NH
                                                                                                                                                                              Finjan background,                                              H, 401-403, 602, 611, 702,      REL, F, LAY, EXPERT,
  2737      01.08.2017 email from Julie Mar-Spinola regarding settlement discussions between Sophos and Finjan    FINJAN-CISCO 661365       FINJAN-CISCO 661372                                            Becker, Garland, Mar-Spinola
                                                                                                                                                                             operations, technology                                           EXC                             IMPOBJ, OPP, NH
                                                                                                                                                                              Finjan background,                                              H, 401-403, 602, 611, 702,      REL, F, LAY, EXPERT,
  2738      09.10.2015 email from John Garland regarding Finjan/Third party                                       FINJAN-CISCO 671351       FINJAN-CISCO 671352                                            Becker, Garland, Mar-Spinola
                                                                                                                                                                             operations, technology                                           EXC                             IMPOBJ, OPP, NH
                                                                                                                                                                                                                                              H, 401-403, 602, 611, 702,      REL, F, LAY, EXPERT,
  2739      08.27.2015 Finjan presentation titled "Patent Licensing Discussions" with Third party                 FINJAN-CISCO 671353       FINJAN-CISCO 671392                    Damages                 Becker, Garland, Mar-Spinola
                                                                                                                                                                                                                                              EXC                             IMPOBJ, OPP, NH
                                                                                                                                                                                                                                              H, 401-403, 602, 611, 702,      REL, F, LAY, EXPERT,
  2740      08.15.2016 email from John Garland regarding F5 Networks licensing discussions                        FINJAN-CISCO 675433       FINJAN-CISCO 675435                    Damages                 Becker, Garland, Mar-Spinola
                                                                                                                                                                                                                                              EXC                             IMPOBJ, OPP, NH
                                                                                                                                                                                                                                              H, 401-403, 602, 611, 702,      REL, F, LAY, EXPERT,
  2741      08.15.2016 Finjan presentation titled "Patent Licensing Discussions" with F5 Networks                 FINJAN-CISCO 675436       FINJAN-CISCO 675451                    Damages                 Becker, Garland, Mar-Spinola
                                                                                                                                                                                                                                              EXC                             IMPOBJ, OPP, NH
                                                                                                                                                                                                                                              H, 401-403, 602, 611, 702,      REL, F, LAY, EXPERT,
  2742      06.15.2016 Finjan presentation titled "Patent Licensing Discussions" with F5                          FINJAN-CISCO 679603       FINJAN-CISCO 679636                    Damages                 Becker, Garland, Mar-Spinola
                                                                                                                                                                                                                                              EXC                             IMPOBJ, OPP, NH
                                                                                                                                                                                                                                              H, 401-403, 602, 611, 702,      REL, F, LAY, EXPERT,
  2743      05/13/2016 email from John Garland regarding F5 Networks licensing discussions                        FINJAN-CISCO 680445       FINJAN-CISCO 680453                    Damages                 Becker, Garland, Mar-Spinola
                                                                                                                                                                                                                                              EXC                             IMPOBJ, OPP, NH
                                                                                                                                                                                                                                              H, 401-403, 602, 611, 702,      REL, F, LAY, EXPERT,
  2744      04.08.2016 Finjan presentation titled "Patent Licensing Discussions" with F5                          FINJAN-CISCO 680454       FINJAN-CISCO 680498                    Damages                 Becker, Garland, Mar-Spinola
                                                                                                                                                                                                                                                                                                                      Case 1:18-cv-01519-MN Document 136 Filed 05/11/20 Page 21 of 21 PageID #: 6103




                                                                                                                                                                                                                                              EXC                             IMPOBJ, OPP, NH




                                                                                                                                                      Page 29 of 32
